DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This action is in response to the amendments received on 10/25/21.  Claims 1-20 are pending in the application.  Applicants' arguments have been carefully and respectfully considered.
Claims 1-11 and 13-20 are rejected under 35 U.S.C. 101.
Claim(s) 1-3, 5-9, 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bosworth et al. (US 9,762,956), and further in view of Lindley et al. (US 2009/0307261).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bosworth in view of Lindley, and further in view of Brown (US 2008/00228749).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bosworth in view of Lindley, and further in view of Cai (US 20140285717).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bosworth in view of Lindley, and further in view of Venetianer et al. (US 7,868,912).
Claims 14-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bosworth et al. (US 9,762,956), and further in view of Lindley et al. (US 2009/0307261) and Frueh et al. (US 9,870,621).
17 is rejected under 35 U.S.C. 103 as being unpatentable over Bosworth in view of Lindley and Frueh, and further in view of Brown (US 2008/00228749).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Claim 1 recites a method with steps, and therefore is a process, which is a statutory category of invention.
Step 2A, Prong One asks: Is the claim directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? See MPEP 2106.04 Part I. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  See MPEP 2106.04(a).
The limitation of “analyzing the first image to identify a first object within the first image”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind. For example, “analyzing” in the context of this claim encompasses the user manually looking at an image. 

The limitation of “identifying, based upon at least one of the second image in the second real-time video or the object information, the first object, which was identified within the first image in the first real-time video, within the second image”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “identifying” in the context of this claim encompasses the user mentally identifying if the second image contains the object that was also in the first image.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	
At step 2a, prong two, this judicial exception is not integrated into a practical application.  Claim 1 recites a display device however, this is recited as a high-level of generality and so generically such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  See MPEP 2106.05(f).  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer.  See MPEP 2106.05(h).

Additionally, the claim recites “receiving … real-time video.”  This element does not integrate the abstract idea into a practical application because it does not impose a meaningful limit on the judicial exception and provides only insignificant extra solution activity that is mere data gathering in conjunction with the abstract idea.
The claim recites “storing the object tag and object information.”  This element does not integrate the abstract idea into a practical application because it does not impose a meaningful limit on the judicial exception and provides only insignificant extra solution activity.
The claim recites “displaying, via a display device, a representation of the object tag.”  This element does not integrate the abstract idea into a practical application because it does not impose a meaningful limit on the judicial exception and provides only insignificant extra solution activity as “necessary data gathering and outputting.”  See MPEP 2106.05(g)(3).

	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, a display device, amounts to no more than mere instructions to apply an exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.


With respect to the “storing” limitation, the courts have found limitations directed towards storing, recited at a high level of generality, to be well-understood, routine, and conventional. See MPEP 2106.05(d)(ll), “electronic recordkeeping” and “storing and retrieving information in memory.”
With respect to the “displaying” limitations, the courts have found limitations directed towards data gathering to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II) ““Presenting offers and gathering statistics.”

Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. The claim is not patent eligible.

With respect to claims 2 and 15, the limitations are directed to the monitoring which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “monitoring” in the context of this claim encompasses the user watching a video for certain things.  Accordingly, the claim further recites the abstract idea.



With respect to claims 4 and 17, the limitations are directed towards transcribing input audio which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “transcribing” in the context of this claim encompasses the user listening to audio to determine a tag.  Accordingly, the claim further recites the abstract idea.

	With respect to claims 5 and 18, the limitation is directed towards input received, which has been discussed above with respect to the abstract idea and does not amount to significantly more than the above-identified judicial exception.

	With respect to claim 6, the limitation is directed towards wireless communication between a client device and a camera.  McInerny (US 9,706,102) is directed towards transmitting data from a requesting device (camera) and a presentation device (Fig. 1).  

	With respect to claims 7 and 8, the limitation is directed towards further defining the object information, which has been discussed above with respect to the abstract idea and does not amount to significantly more than the above-identified judicial exception.

With respect to claim 9, the limitations are directed towards determining a second location and comparing the second location which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “determining” and “comparing” in the context of this claim encompasses the user manually observing the image.  Accordingly, the claim further recites the abstract idea.

With respect to claim 10, the limitations are directed towards “recording” and “comparing” which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “recording” and “comparing” in the context of this claim encompasses the user manually recording and listening to audio.  Accordingly, the claim further recites the abstract idea.



With respect to claim 13, the limitation is directed towards generating the object tag, which has been discussed above with respect to the abstract idea and does not amount to significantly more than the above-identified judicial exception.

With respect to claim 20, the limitations are directed towards outputting the object tag. This element does not integrate the abstract idea into a practical application because it does not impose a meaningful limit on the judicial exception and provides only insignificant extra solution activity as “necessary data gathering and outputting.”  See MPEP 2106.05(g)(3).  The courts have found limitations directed towards data gathering to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II) ““Presenting offers and gathering statistics.”

Claim 14 recites a device with a processor and memory, and therefore is a machine which is a statutory category of invention.

Most of claim 14 resembles claim 1, with the “analyzing”, “generating”, and “identifying” reciting an abstract idea, as discussed above.
The limitation of “determining, based upon the second image, a location of the first object”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining” in the context of this claim encompasses the user manually looking at images to determine a location of an object. 

At step 2a, prong two, this judicial exception is not integrated into a practical application.  Claim 14 recites a processor and a memory, however, this is recited as a high-level of generality and so generically such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  See MPEP 2106.05(f).  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer.  See MPEP 2106.05(h).
Additionally, the claim recites “receiving … real-time video” and “storing the object tag and object information.”  This element does not integrate the abstract idea 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, a processor and a memory, amount to no more than mere instructions to apply an exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.

Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. The claim is not patent eligible.

Claim 19 recites a non-transitory machine readable medium, and therefore is a manufacture which is a statutory category of invention.
Step 2A, Prong One asks: Is the claim directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? See MPEP 2106.04 Part I. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  See MPEP 2106.04(a).
Most of claim 14 resembles claim 1, with the “analyzing”, “generating”, and “identifying” reciting an abstract idea, as discussed above.

At step 2a, prong two, this judicial exception is not integrated into a practical application.  Claim 19 recites a speaker however, this is recited as a high-level of generality and so generically such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  See MPEP 2106.05(f).  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer.  See MPEP 2106.05(h).
The claim recites “receiving … real-time video” and “storing the object tag and object information.”  This element does not integrate the abstract idea into a practical application because it does not impose a meaningful limit on the judicial exception and provides only insignificant extra solution activity that is mere data gathering in conjunction with the abstract idea, as discussed above.
The claim recites “outputting.”  This element does not integrate the abstract idea into a practical application because it does not impose a meaningful limit on the judicial exception and provides only insignificant extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output.  See MPEP 2106.05(g).

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, a speaker, amount to no more than mere instructions to apply an exception using generic 

With respect to the “displaying” limitations, the courts have found limitations directed towards data gathering to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II) ““Presenting offers and gathering statistics”.”

Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 5-10, 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bosworth et al. (US 9,762,956), and further in view of Lindley et al. (US 2009/0307261).

With respect to claim 1, Bosworth teaches a method, comprising: 
receiving, at a first time, a first real-time video, comprising a first image, captured via a first camera, wherein the first real-time video comprises a real-time representation of a first view of the first camera (Bosworth, Col. 8 Li. 3-7, For example, a first user may activate a camera function provided by a mobile device, causing the image selection process (or a child process or a thread of the image selection process) to start storing a real-time video captured by the camera function in a buffer); 
receiving, at a second time, a second real-time video comprising a second image, captured via the first camera, wherein the second real-time video comprises a real-time representation of a second view of the first camera (Bosworth, Col. 7 Li. 30-41, a user of mobile device 200 can aim at one or more desired objects, as displayed in the viewfinder, and click on hardware button 205 (or a software button displayed in graphical user interface 201), causing the camera function to start recording a video and store the real-time video in a buffer. For example, the buffer can be a software buffer as part of the camera function being executed by one or more processors of mobile device 200. The user can subsequently click hardware button 205 again, causing the camera function to stop recording the video, and store the video segment in the buffer into a local storage (e.g., an SD card) of mobile device. Examiner Note: This indicates that the camera can record video with various views depending on where the user aims it, and the video frames will be stored.  Each video frame is a different image, providing a first and second image); 
while monitoring the second real-time video captured via the first camera (Bosworth, Col. 8 Li. 40-43, the camera function can continue to capture the real-time video, while the image selection process can continue to store in the buffer the real-time video as a sequence of video frames.), identifying, based upon (i) the second image in the second real-time video and (ii) the object information, the first object, which was identified within the first image in the first real-time video, within the second image (Bosworth, Col. 10 Li. 24-50, The object recognition algorithm may determine a match between two image files by comparing respective sets of features of the two image files. For example, an object recognition algorithm can determine a match between an unknown image file ( e.g., one of the frames) and an image file of a known identity (e.g., an image of Eiffel Tower) by comparing a first set of features of the unknown image file and a second set of features of the image file of a known identity.  Examiner Note: the image selection process uses an object recognition algorithm to select images where “an unknown image file” corresponds to a second image and “a second set of features of the image file of a known identity” corresponds to the object information of the first object).
Bosworth doesn't expressly discuss analyzing the first image to identify a first object within the first image; generating an object tag comprising information associated with the first object; storing the object tag and object information associated with the first object displaying, via a display device, a representation of the object tag.
Lindley teaches receiving a first image captured via a first camera (Lindley, pa 0020, devices such as digital cameras, camcorders, television cameras, etc. can produce multiple media objects & pa 0034, select 601 a first media object from a group of media objects); 
analyzing the first image to identify a first object within the first image (Lindley, pa 0034, a feature of the first media object’s digital image can be detected 603); 
generating an object tag comprising information associated with the first object (Lindley, pa 0034, receive 602 a metadata tag descriptive of the first media object, detecting 603 can be combined with receiving a metadata tag 602); 
storing the object tag and object information associated with the first object (Lindley, pa 0042, Fig. 7 shows a process that performs comparisons between multiple media objects, the metadata tag can be associated 725 with the selected media object, If a media object is associated with a tag, then the received 720 information can be used to edit, replace, or append the tag. The new or modify tag can be stored within the media object or separately from the media object. The comparison methods can include one or more method such as methods 502, 512, 606); 
receiving a second image captured via the first camera (Lindley, pa 0035, select 604 a second media object from the group of media objects); 
identifying, based upon at least one of the second image or the object information, the first object within the second image (Lindley, pa 0035, A feature of the second media object's digital image can be detected 605. The association process can compare 606 the first media object's feature with the second media object's feature. & pa 0036, If the comparison is true 607, the process can associate 608 the metadata tag with the second media object and can finish 609.); and
displaying, via a display device, a representation of the object tag (Lindley, pa 0043, metadata tags can be displayed).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified 

With respect to claim 2, Bosworth in view of Lindley teaches the method of claim 1, wherein: the monitoring the second real-time video comprises monitoring the second real-time video based upon the object information (Bosworth, Col. 8 Li. 40-43, the camera function can continue to capture the real-time video, while the image selection process can continue to store in the buffer the real-time video as a sequence of video frames. & Col. 8 Li. 44-47, In particular embodiments, the image selection process may analyze frames before or after the particular frame of the sequence of video frames to identify one or more social network objects captured in the frames (303). & Col. 10 Li. 42-50, The object recognition algorithm may determine a match between two image files by comparing respective sets of features of the two image files. For example, an object recognition algorithm can determine a match between an unknown image file ( e.g., one of the frames) and an image file of a known identity (e.g., an image of Eiffel Tower) by comparing a first set of features of the unknown image file and a second set of features of the image file of a known identity.).

With respect to claim 3, Bosworth in view of Lindley teaches the method of claim 1, comprising receiving an input via a client device associated with the first camera, wherein the object tag is generated based upon the input (Lindley, pa 0031, A first media object can be selected 402 from the media objects by either a user or automatically by the process. The process can receive 403 a metadata tag descriptive 

With respect to claim 5, Bosworth in view of Lindley teaches the method of claim 3, wherein the input corresponds to a text-input received via the client device (Lindley, pa 0030, The user interface 300 can be displayed, for example, on computer 110, a prompt 325 for entering one or more tags can be displayed in the user interface 300 along with a text entry box 330).

With respect to claim 6, Bosworth in view of Lindley teaches the method of claim 3, wherein the client device is wirelessly connected to the first camera (Lindley, pa 0024, The camera 105 can transfer data such as media objects and associated metadata to a computer 110 over a communication link 115. The communication link 115 can be wireless).

With respect to claim 7, Bosworth in view of Lindley teaches the method of claim 1, wherein the object information comprises at least one of: a type of object of the first object; the first image; a third image comprising the first object; a portion of the first image corresponding to the first object; a portion of the third image corresponding to the first object; or one or more visual characteristics of the first object (Lindley, pa 0034, a user can select a feature of a digital image such as a region including a face, which acts as detecting 603, and the user can supply a corresponding metadata tag such as a name for the face to the association process).

With respect to claim 8, Bosworth in view of Lindley teaches the method of claim 1, wherein the object information comprises at least one of: a location associated with the first object (Lindley, pa 0023, A photographic device can record the location of where of a digital image was taken and/or a timestamp of when the digital image was taken. The location information and/or timestamp can be associated with the digital image. & pa 0033, Geographic coordinates can be included within a media object or in a file or data structure associated with the media object.); or audio recorded via a microphone during a time that the first image is captured.

With respect to claim 9, Bosworth in view of Lindley teaches the method of claim 8, comprising: determining a second location associated with the second image; and comparing the second location with the location associated with the first object to determine a distance between the second location and the location, wherein the identifying the first object within the second image is performed based upon the distance (Lindley, pa 0033, The comparison 405 can include comparing 512 the first media object's geographic coordinates with the second media object's geographic coordinates. A distance between the first media object's geographic coordinates and the second media object's geographic coordinates can be computed. If the distance is less than or equal to a specified distance criterion, an association between the first and second media objects can be made.).

claim 12, Bosworth in view of Lindley teaches the method of claim 11, wherein the first camera is the same as the second camera (Lindley, pa 0022, A photographic device such as a camera 105, a mobile phone with a camera, or camcorder can produce media objects.).

With respect to claim 13, Bosworth in view of Lindley teaches the method of claim 1, wherein the generating the object tag is performed responsive to receiving a request to generate the object tag (Lindley, pa 0031, the first media object can be selected by a user).

With respect to claim 19, Bosworth teaches a non-transitory machine readable medium having stored thereon processor-executable instructions that when executed cause performance of operations, the operations comprising: 
receiving, at a first time, a first real-time video, comprising a first image, captured via a first camera, wherein the first real-time video comprises a real-time representation of a first view of the first camera (Bosworth, Col. 8 Li. 3-7, For example, a first user may activate a camera function provided by a mobile device, causing the image selection process (or a child process or a thread of the image selection process) to start storing a real-time video captured by the camera function in a buffer); 
receiving, at a second time, a second real-time video comprising a second image, captured via a second camera, wherein the second real-time video comprises a real-time representation of a second view of the second camera 
while monitoring the second real-time video (Bosworth, Col. 8 Li. 40-43, the camera function can continue to capture the real-time video, while the image selection process can continue to store in the buffer the real-time video as a sequence of video frames.), identifying, based upon (i) the second image in the second real-time video captured via the second camera and (ii) the object information associated with the first object identified within the first real-time video captured via the first camera, the first object, which was identified within the first image in the first real-time video, within the second image (Bosworth, Col. 10 Li. 24-50, The object recognition algorithm may determine a match between two image files by comparing respective sets of features of the two image files. For example, an object recognition algorithm can determine a match between an unknown image file ( e.g., one of the frames) and an image file of a known identity (e.g., an image of Eiffel Tower) by comparing a first set of features of the unknown image file and a second set of features 
Bosworth doesn't expressly discuss analyzing the first image to identify a first object within the first image; generating an object tag comprising information associated with the first object; storing the object tag and object information associated with the first object displaying, via a display device, a representation of the object tag.
Lindley teaches receiving a first image captured via a first camera (Lindley, pa 0020, devices such as digital cameras, camcorders, television cameras, etc. can produce multiple media objects & pa 0034, select 601 a first media object from a group of media objects); 
analyzing the first image to identify a first object within the first image (Lindley, pa 0034, a feature of the first media object’s digital image can be detected 603); 
generating an object tag comprising information associated with the first object  (Lindley, pa 0034, receive 602 a metadata tag descriptive of the first media object, detecting 603 can be combined with receiving a metadata tag 602); 
storing the object tag and object information associated with the first object (Lindley, pa 0042, Fig. 7 shows a process that performs comparisons between multiple media objects, the metadata tag can be associated 725 with the selected media object, If a media object is associated with a tag, then the received 720 information can be used to edit, replace, or append the tag. The new or modify tag can be stored within 
receiving, at a second time, a second real-time video comprising a second image, captured via a second camera, wherein the second real-time video comprises a real-time representation of a second view of the second camera (Lindley, pa 0026, A user can use multiple cameras or wireless devices to upload media objects. & pa 0035, select 604 a second media object from the group of media objects); 
identifying, based upon at least one of the second image or the object information, the first object within the second image (Lindley, pa 0035, A feature of the second media object's digital image can be detected 605. The association process can compare 606 the first media object's feature with the second media object's feature. & pa 0036, If the comparison is true 607, the process can associate 608 the metadata tag with the second media object and can finish 609.).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Bosworth with the teachings of Lindley because it provides beneficial labels for media objects in an efficient manner (Lindley, pa 0021).

With respect to claim 20, Bosworth in view of Lindley teaches the non-transitory machine readable medium of claim 19, 
outputting, via a speaker, an audio message indicative of the object tag; or
displaying, via a display device, a representation of the object tag (Lindley, pa 0043, metadata tags can be displayed).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bosworth in view of Lindley, and further in view of Brown (US 2008/00228749).

With respect to claim 4, Bosworth in view of Lindley teaches the method of claim 3, wherein the input corresponds to an audio recording received via a microphone associated with the client device (Lindley, pa 0023, microphone to allow a user to record speech or sounds as a metadata tag).
Bosworth in view of Lindley doesn't expressly discuss the method comprising transcribing the audio recording to generate the object tag.
Brown teaches the method comprising transcribing the audio recording to generate the object tag (Brown, pa 0036-0037, transcribing audio into text to generate tags for the data).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Bosworth in view of Lindley to have included the teachings of Brown because it can provide meaningful tags to content (Brown, pa 0007).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bosworth in view of Lindley, and further in view of Cai (US 20140285717).

With respect to claim 10, Bosworth in view of Lindley teaches the method of claim 8, as discussed above.  Bosworth in view of Lindley doesn't expressly discuss 
Cai teaches recording second audio via the microphone during a time that the second image is captured; and comparing the second audio with the audio to determine an audio similarity between the second audio and the audio, wherein the identifying the first object within the second image is performed based upon the audio similarity (Cai, pa 0065, identify objects in video may comparing image or audio data in the video against confirmed audio data).
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Bosworth in view of Lindley with the teachings of Cai because it can indicate an object detected in the video (Cai, pa 0029).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bosworth in view of Lindley, and further in view of Venetianer et al. (US 7,868,912).

With respect to claim 11, Bosworth in view of Lindley teaches the method of claim 1, as discussed above.  Bosworth in view of Lindley doesn't expressly discuss displaying a real-time video, received via the first camera, via the display device.

	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Bosworth in view of Lindley to have included the teachings of Venetianer because provides relevant information to an operator (Venetianer, Col. 5 Li. 23-27).
 
With respect to claim 12, Bosworth in view of Lindley and Venatianer teaches the method of claim 11, wherein the displaying the representation of the object tag comprises: overlaying the representation of the object tag onto the real-time video (Venetianer, Col. 21 Li. 15-17, output can include reports for an operator, Fig. 12-14 & Col. 15 Li. 36-38, identifying a response for the video, such as activating a visual alert on a system display, Col. 21 Li. 34-43, the report for the aisle in the grocery store of Fig. 15, marked up to include labels).

Claims 14-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bosworth et al. (US 9,762,956), and further in view of Lindley et al. (US 2009/0307261) and Frueh et al. (US 9,870,621).

With respect to claim 14, Bosworth teaches a computing device comprising: 
a processor (Bosworth, Fig. 6); and 
memory comprising processor-executable instructions that when executed by the processor cause performance of operations (Bosworth, Fig. 6), the operations comprising: 
receiving, at a first time, a first real-time video, comprising a first image, captured via a first camera, wherein the first real-time video comprises a real-time representation of a first view of the first camera (Bosworth, Col. 8 Li. 3-7, For example, a first user may activate a camera function provided by a mobile device, causing the image selection process (or a child process or a thread of the image selection process) to start storing a real-time video captured by the camera function in a buffer); 
receiving, at a second time, a second real-time video comprising a second image, captured via the first camera, wherein the second real-time video comprises a real-time representation of a second view of the first camera (Bosworth, Col. 7 Li. 30-41, a user of mobile device 200 can aim at one or more desired objects, as displayed in the viewfinder, and click on hardware button 205 (or a software button displayed in graphical user interface 201), causing the camera function to start recording a video and store the real-time video in a buffer. For example, the buffer can be a software buffer as part of the camera function being executed by one or more processors of mobile device 200. The user can subsequently click hardware button 205 again, causing the camera function to stop recording the video, and store the video segment in the buffer into a local storage (e.g., an SD card) of mobile device. Examiner Note: This indicates that the camera can record video with various views depending on where the user aims it, and the video frames will be stored); 
identifying, based upon (i) the second image in the second real-time video captured via the first camera and (ii) the object information associated with the first object identified within the first real-time video captured via the first camera, the first object, which was identified within the first image in the first real-time video, within the second image (Bosworth, Col. 10 Li. 24-50, The object recognition algorithm may determine a match between two image files by comparing respective sets of features of the two image files. For example, an object recognition algorithm can determine a match between an unknown image file ( e.g., one of the frames) and an image file of a known identity (e.g., an image of Eiffel Tower) by comparing a first set of features of the unknown image file and a second set of features of the image file of a known identity.  Examiner Note: the image selection process uses an object recognition algorithm to select images where “an unknown image file” corresponds to a second image and “a second set of features of the image file of a known identity” corresponds to the object information of the first object).
Bosworth doesn't expressly discuss analyzing the first image to identify a first object within the first image; generating an object tag comprising information associated with the first object; storing the object tag and object information associated with the first object displaying, via a display device, a representation of the object tag.
Lindley teaches a processor (Lindley, pa 0025, server 120 & pa 0048, processor); and 
memory comprising processor-executable instructions that when executed by the processor cause performance of operations (Lindley, pa 0025, server 120 & pa 0048, memory), the operations comprising: 
receiving a first image captured via a first camera (Lindley, pa 0020, devices such as digital cameras, camcorders, television cameras, etc. can produce multiple media objects & pa 0034, select 601 a first media object from a group of media objects); 
analyzing the first image to identify a first object within the first image (Lindley, pa 0034, a feature of the first media object’s digital image can be detected 603); 
generating an object tag comprising information associated with the first object (Lindley, pa 0034, receive 602 a metadata tag descriptive of the first media object, detecting 603 can be combined with receiving a metadata tag 602); 
storing the object tag and object information associated with the first object (Lindley, pa 0042, Fig. 7 shows a process that performs comparisons between multiple media objects, the metadata tag can be associated 725 with the selected media object, If a media object is associated with a tag, then the received 720 information can be used to edit, replace, or append the tag. The new or modify tag can be stored within the media object or separately from the media object. The comparison methods can include one or more method such as methods 502, 512, 606); 
receiving a second image captured via a second camera (Lindley, pa 0035, select 604 a second media object from the group of media objects); 
identifying, based upon (i) the second image in the second real-time video captured via the first camera and (ii) the object information associated with the first object identified within the first real-time video captured via the first camera (Lindley, pa 0035, A feature of the second media object's digital image can be detected 605. The association process can compare 606 the first media object's feature with the .
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Bosworth with the teachings of Lindley because it provides beneficial labels for media objects in an efficient manner (Lindley, pa 0021).
Bosworth in view of Lindley doesn't expressly discuss determining, based upon the second image, a location of the first object.
Frueh teaches receiving a first image captured via a first camera (Frueh, Col. 6 Li. 6-7, processing each of the video clips is captured by a respective video camera); 
analyzing the first image to identify a first object within the first image (Frueh, Col. 6 Li. 55, block 302, the features in video clip Vi are identified);
identifying, based upon at least one of the second image or the object information, the first object within the second image (Frueh, Col. 6 Li. 63-64, At block 305, a matching M is determined based on motion in video clips V1,…, VN & Col. 7 Li. 16-18, each ordered pair in matching M indicates a correspondence between a first feature in a first video clip and a second feature in a second video clip & Col. 7 Li. 21-25, In one aspect, the implementation of FIG. 4 is performed for each pair of video clips at block 305, and the resulting "pairwise matchings" obtained from the multiple executions of FIG. 4 are combined to form the "overall" matching M over all of the video clips.); and 
determining, based upon the second image, a location of the first object (Frueh, Fig. 3 step 306 & Col. 7 Li. 33-36, At block 306, the relative locations of the N N are determined based on matching M and the two-dimensional coordinates of the features in frames of video clips V1-V).
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Lindley to have included the teachings of Frueh because it assists in determining if the object is present in both images (Frueh, Col. 2 Li. 40-49).

With respect to claim 15, Bosworth in view of Lindley and Frueh teaches the computing device of claim 14, wherein: the identifying the first object is performed while monitoring the second real-time video based upon the object information (Bosworth, Col. 8 Li. 40-43, the camera function can continue to capture the real-time video, while the image selection process can continue to store in the buffer the real-time video as a sequence of video frames. & Col. 8 Li. 44-47, In particular embodiments, the image selection process may analyze frames before or after the particular frame of the sequence of video frames to identify one or more social network objects captured in the frames (303). & Col. 10 Li. 42-50, The object recognition algorithm may determine a match between two image files by comparing respective sets of features of the two image files. For example, an object recognition algorithm can determine a match between an unknown image file ( e.g., one of the frames) and an image file of a known identity (e.g., an image of Eiffel Tower) by comparing a first set of features of the unknown image file and a second set of features of the image file of a known identity.).

claim 16, Bosworth in view of Lindley and Frueh teaches the computing device of claim 14, the operations comprising receiving an input via a client device associated with the first camera, wherein the object tag is generated based upon the input (Lindley, pa 0031, the first media object can be selected by a user).

With respect to claim 18, Bosworth in view of Lindley and Frueh teaches the computing device of claim 16, wherein the input corresponds to a text-input received via the client device (Lindley, pa 0030, The user interface 300 can be displayed, for example, on computer 110, a prompt 325 for entering one or more tags can be displayed in the user interface 300 along with a text entry box 330).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bosworth in view of Lindley and Frueh, and further in view of Brown (US 2008/00228749).

With respect to claim 17, Bosworth in view of Lindley and Frueh teaches the computing device of claim 16, wherein the input corresponds to an audio recording received via a microphone associated with the client device (Lindley, pa 0023, microphone to allow a user to record speech or sounds as a metadata tag).
Bosworth in view of Lindley and Frueh doesn't expressly discuss the operations comprising transcribing the audio recording to generate the object tag.

It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Bosworth in view of Lindley and Frueh to have included the teachings of Brown because it can provide meaningful tags to content (Brown, pa 0007).

Response to Arguments
Rejections under 35 U.S.C. 101 
	Applicant argues that the present claims do not recite a judicial exception, as they do not recite a law of nature, natural phenomenon, or subject matter within the enumerated groupings of abstract ideas.  The Examiner respectfully disagrees.  As discussed in the rejection, the “analyzing”, “generating”, and “identifying” limitations provide a mental process because they, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.
	Applicant argues that the claims integrate the judicial exception into a practical application because they provide improvements to the technical field of tracking real-world objects by providing a technique that is dynamic and increases the accuracy and efficiency of tagging an object within a view of a camera.  The Examiner respectfully disagrees.  Applicant has not pointed out which limitations integrate the judicial exception into a practical application and how they do so beyond a high level of 

	Applicant argues that the claims provide many additional elements in a non-conventional arrangement and therefore, the ordered combination of claim limitations provide a particular, practical application which is a patent eligible application.  The Examiner respectfully disagrees.  The additional elements in an ordered combination add nothing that is not already present when the steps are considered separately.  Applicant has not pointed out the additional elements or how they provide more than what is well-understood, routine, and conventional activity in the field.

Rejections under 35 U.S.C. 103
Applicant has amended the claim language and has indicated that the Examiner indicated that the amended claims would advance prosecution and require further search and consideration.  Upon further analysis of Bosworth, the object recognition algorithm identifies a matching object by referencing the feature set of a known image file (object information associated with the first object) and comparing it to an unknown image file (second image) from the sequence of video frames (Col. 10 Li. 42-50).  This identifies the first object by using both the second image and the object information associated with the first object.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566.  The examiner can normally be reached on M-F 9 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRITTANY N ALLEN/           Primary Examiner, Art Unit 2169